Citation Nr: 9925823	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in November and December 1997 by the 
Columbia, South Carolina Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from an eye disability for 
VA benefit purposes.  

2.  The veteran has presented no competent medical evidence 
to demonstrate that he currently suffers from bilateral 
hearing loss.  

3.  The veteran has presented no competent medical evidence 
to demonstrate that he currently suffers from tinnitus.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an eye 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(1991).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (1991).

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

The service medical records show that on the January 1971 
entrance examination, the veteran reported a history of right 
eye trauma prior to service.  There had been no loss of 
vision and no current disability was noted.  On examination, 
visual acuity in both eyes was 20/20.  On clinical 
evaluation, the eyes were normal.  On audiometric testing, 
pure tone thresholds in the right ear were 10, 0, 0, 5, 5, 
and 15 decibels, respectively, at 500, 1,000, 2,000 3,000, 
4,000 and 6,000 Hertz.  The thresholds in the left ear at the 
same frequencies were 20, 5, 5, 5, 10 and 25 decibels.  

In June 1971, the veteran was treated for a superficial flash 
burn of the face.  The examiner noted that hair and lashes 
were singed and there was some black material on the sclera.  
The veteran's visual acuity was 20/60 bilaterally.  The 
clinical impression was bilateral traumatic keratitis.  On 
follow-up examination several days later, it was noted that 
the veteran's lashes were deformed but the conjunctivae were 
clear.  The veteran's vision was 20/20 bilaterally and he was 
noted to be doing well.  

In September 1971, a history of a flash burn of the eyes 3 
months before was reported.  He had been cleared by 
ophthalmology.  The veteran complained of eye fatigue after 
reading about 20 minutes.  Visual acuity was 20/20 
bilaterally.  The impression was visual fatigue secondary to 
refractive error.  In October 1971, visual acuity was 20/25 
and 20/20.  The impression was astigmatism.  

Several other notations show that the veteran was referred to 
optometry for refractive error.  The veteran was given a 
prescription for spectacles.  

On the separation examination in April 1973, the veteran's 
visual acuity was 20/20 bilaterally.  The eye were clinically 
evaluated as normal.  Audiometric testing showed pure tone 
thresholds in the veteran's right ear were 0, 0, 0, and 5 
decibels, respectively, at 500, 1,000, 2,000 and 4,000 Hertz.  
The thresholds in the left ear at the same frequencies were 
5, 0, 0, and 0 decibels.  The records are negative for 
complaints of tinnitus.

An August 1997 private medical report shows that the veteran 
had worn glasses 5 years before.  The diagnoses were 
astigmatism and presbyopia.  

The veteran testified at a RO hearing in April 1998.  He 
attributed his eye disability, hearing loss and tinnitus to 
injuries sustained as a result of a heater tank explosion 
during service.  He testified that most of the damage was to 
his right eye and that he developed tinnitus immediately 
thereafter.  He testified that he subsequently developed 
right ear hearing loss.  He testified that he had no problems 
with any disability prior to the accident.  

Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals - now the United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well-grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection will be granted for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  In 
order for a claim of service connection to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence) and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  

I.  Eye Disorder

The service medical records show that the veteran had 
suffered a right eye injury prior to service; however, on the 
January 1971 entrance examination, visual acuity and eye 
examination were normal.  He was subsequently treated 
inservice for a flash burn of the face in June 1971.  No 
disability of the eyes resulted from this event.  On the 
veteran's 1973 separation examination, the eyes were normal.

The only post-service treatment record consists of a private 
examination report in August 1997.  This shows a diagnosis of 
astigmatism and presbyopia.  The Board notes, however, that 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation and cannot be service 
connected.  38 C.F.R. § 3.303(b) (1998).

The Board finds that the veteran's claim for service 
connection for an eye disorder is not well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  With 
respect to Caluza, the Board notes that the evidence, as 
outlined above, fails to demonstrate that the veteran has a 
current eye disability for VA benefit purposes.  In the 
absence of evidence of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

II.  Bilateral Hearing Loss and Tinnitus

In claims involving service connection for defective hearing, 
the following VA regulation is applicable:

For purposes of applying the laws 
administered by the VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of the 
frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 Hertz, is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies 500, 
1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

38 C.F.R. § 3.385 (1998) (emphasis added).

Under this standard, the 1971 entrance examination and the 
1973 separation examination revealed that the veteran's 
hearing was within normal limits for VA purposes.  There is 
no evidence of record either during or subsequent to service 
that would demonstrate the presence of tinnitus, nor is there 
evidence of hearing loss following service.

Despite the veteran's testimony at the April 1998 personal 
hearing that he currently suffers from hearing loss and 
tinnitus that are the result of an explosion during service, 
there is no medical evidence to support the existence of the 
disabilities claimed on appeal.

With no competent evidence of a current hearing loss, as 
defined by VA regulation, or evidence to establish the 
presence of tinnitus, well-grounded claims have not been 
presented.  See Brammer, supra.

While the hearing testimony has been considered, the lay 
assertions of the veteran as they pertain to a question of 
medical diagnosis (here the diagnosis of hearing loss or 
tinnitus), do not constitute competent evidence to render the 
claims well grounded under 38 U.S.C.A. § 5107(a).  Tirpak v. 
Derwinski, 2 Vet.App 609 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for an eye disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for bilateral hearing loss is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for tinnitus is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

